Gregory, J.,
concurring.
The plan devised by the General Assembly, in Chapter 287 of the Acts of 1944, for the registration and the payment of poll taxes by those in the armed services completely contravenes our Constitution and is invalid. It, in effect, attempts to exempt that class from the payment of poll taxes and registration as a prerequisite to voting.
*351Under section 18 of the Constitution only those citizens who have been registered and who have paid their poll taxes are entitled to vote. The only exception is found in section 22 of the Constitution. There “no person, nor the wife or widow of such person,” who served during the late war between the States shall be required to pay a poll tax as a prerequisite to the right to register and vote. Those in the present armed forces were not, and have not been, excepted from the requirement by constitutional amendment. .
I do not know why soldiers and sailors in the armed services were not excepted from the constitutional requirement. The framers of the Constitution were bound to have known that we might engage in another war at some future time, and that soldiers and sailors so engaged would be denied their right to vote unless they were excepted from the constitutional requirements. As a matter of fact, when the Constitution was revised in 1928 it had been only ten years since the end of World War I, and an amendment to this section, exempting veterans of that war from the payment of poll taxes, was rejected in both branches of the General Assembly. See Senate Journal, 1927 Ex. sess., p. 245; House Journal, 1927 Ex. sess., p. 76.
It has been nearly three years since the present war began. The -next state and local elections do not take place until 1945. If a constitutional amendment to section 22 had been submitted, exempting from the requirement of registration and the payment of poll taxes those in the present armed forces of the United States, there would have been time for the action of two regular sessions of the General Assembly, (1942 and 1944), and a vote of the people on such an amendment prior to the next state and local elections in 1945. Such an amendment might or might not have finally become effective, but, after all, this procedure is the regular and orderly one to be used in amending the Constitution. (Section 196 of Constitution of Virginia.) It certainly cannot be amended by the General Assembly by such means as are described in chapter 287.
*352The General Assembly possesses no power to create, additional exceptions to section 22 of the Constitution. If it could, by legislative act, exempt those in the armed services from the payment of poll taxes and registration as a prerequisite to voting, it could likewise except other large classes, such as all farmers, or all laborers, or all persons over fifty years of age. 'Thus it could by exception and exemption, do away with the poll tax and registration requirements entirely.
For these additional reasons, I think the mandamus has been correctly denied.
Holt, J., concurs in this opinion.